       ~   . ';.,                                                                                                                                                     Page I of 1   J.C\
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                   UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                              (For Offenses Committed On or After November 1, 1987)
                                              v.

                                    Edgar Garcia-Martinez                                                     CaseNumber: 3:19-mj-22152

                                                                                                              John G Cotsirilos
                                                                                                              Defendant's Attorney


           REGISTRATION NO. 85431298
           THE DEFENDANT:
            lZl pleaded guilty to count( s) 1 of Complaint
                                                        -~~_:._~~~~~~~~~~~~~~~~~~~~~~~



             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                        Nature of Offense                                                                            Count Number(s)
            8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                  I

             D The defendant has been found not guilty on count(s)
                                                                                                       ------------------~
             D Count( s)                                                                                       dismissed on the motion of the United States.

                                                                                      IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            ~       TIME SERVED                                        D                                            days
ii:\
             lZl   Assessment: $10 WAIVED          lZl Fine: WAIVED
             lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the   defendant's possession at the time of arrest upon their deportation or removal.
              D    Court recommends defendant be deported/removed with relative, ·                        charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant'.s economic circumstances.

                                                                                                            Tuesday, May 28, 2019
                                                                                                             ate of Imposition of Sentence
                                                                    rr=• 81 R ""'"' ij'\'
                                                                    1
                                                                    °'.' ··· :'
                                                                    •             .'.~"-·~ f1:::~ rJ
                                        ,   ,,,.
                .                   .¢~:L
            Received           1   <"".. l.:l                       MAY 2 8 2019
                          DUS1'<t.

                                                           CLL'.RJC U.:.:~. D13Yr: c:: ;- COURT
                                                      S(JUTHEJ.:N DiSTklCT OF C).L!FOFiNU\
                                                      f:~Y
                                                      - ..---·~~-····-·-~·. ··---~-~-----  D0.'.PUTY
                                                                                                        .



            Clerk's Office Copy                                                                                                                            3:19-mj-22152
